      Case 20-80670                 Doc 25         Filed 07/16/20 Entered 07/16/20 23:25:07                  Desc Imaged
                                                  Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Peter J. Scandroli                                          Social Security number or ITIN   xxx−xx−6415
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2              Lori A Scandroli                                            Social Security number or ITIN   xxx−xx−7610
(Spouse, if filing)
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Northern District of Illinois

Case number: 20−80670



Order of Discharge                                                                                                         12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Peter J. Scandroli                                            Lori A Scandroli


           July 14, 2020                                                  For the court: Jeffrey P. Allsteadt, Clerk
                                                                                         United States Bankruptcy Court


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.
However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >




Official Form 318                                            Order of Discharge                                page 1
    Case 20-80670         Doc 25     Filed 07/16/20 Entered 07/16/20 23:25:07           Desc Imaged
                                    Certificate of Notice Page 2 of 4




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
        Case 20-80670       Doc 25     Filed 07/16/20 Entered 07/16/20 23:25:07             Desc Imaged
                                      Certificate of Notice Page 3 of 4
                                      United States Bankruptcy Court
                                      Northern District of Illinois
In re:                                                                                 Case No. 20-80670-TML
Peter J. Scandroli                                                                     Chapter 7
Lori A Scandroli
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0752-3          User: admin                  Page 1 of 2                   Date Rcvd: Jul 14, 2020
                              Form ID: 318                 Total Noticed: 56


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 16, 2020.
db/jdb          Peter J. Scandroli,    Lori A Scandroli,    2009 Coronet Road,     Loves Park, IL 61111-3210
28770697       +Associated Bank,    1305 Main Street,    Stevens Point, WI 54481-2898
28770699        BP Oil Credit Card Center,     P.O. Box 15298,    Wilmington, DE 19850-5298
28770710        Elastic,   Republic Bank & Trust Company,      P.O. Box 950276,    Louisville, KY 40295-0276
28770712       +Exxon Mobil,    P.O. Box 6404,    Sioux Falls, SD 57117-6404
28770714        Fortiva Credit Card,    P.O. Box 105374,    Atlanta, GA 30348-5374
28770717        Genesis Credit Bankcard/Milestone,     P.O. Box 4499,    Beaverton, OR 97076-4499
28770718        Genesis Credit/First Electronic,     P.O. Box 4499,    Beaverton, OR 97076-4499
28770719        Genesis/Home Improver Card,     P.O. Box 4499,    Beaverton, OR 97076-4499
28770730        Pulmonary Mdeicine Clinic,     Dept. of SwedishAmerican Hospital,     P.O. Box 310283,
                 Des Moines, IA 50331-0283
28770732      ++ROCKFORD BELL CREDIT UNION,     4225 N PERRYVILLE ROAD,    LOVES PARK IL 61111-8652
               (address filed with court: Rockford Bell Credit Union,       4225 Perryville Rd,
                 Loves Park, IL 61111)
28770731        Radiology Consultants of Rockford,     39020 Eagle Way,    Chicago, IL 60678-1390
28770733       +Rockford Bell Credit Union Visa,     4225 Perryville Rd,    Loves Park, IL 61111-8652
28770734       +Rockford Mercantile Agency Inc,     P.O. Box 5847,    2502 S. Alpine Road,
                 Rockford, IL 61108-7813
28770737        Swedish American,    A Division of UW Health,     P.O. Box 1567,    Rockford, IL 61110-0067
28770741        The Hertz Corporation,    Dept 1190,    P.O. Box 121190,    Dallas, TX 75312-1190
28770743       +The Home Depot,    c/o Citibank, N.A.,    P.O. Box 790328,    Saint Louis, MO 63179-0328
28770745        University of Illinois Hospital,     7754 Solutions Center,     Chicago, IL 60677-7007

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
28770694       +E-mail/Text: backoffice@affirm.com Jul 15 2020 03:23:35        Affirm,
                 30 Isabella Street, Floor 4,    Pittsburgh, PA 15212-5862
28770695        EDI: RMSC.COM Jul 15 2020 06:48:00      Amazon,    c/o Synchrony Bank,     P.O. Box 965060,
                 Orlando, FL 32896-5060
28770696       +EDI: AMEREXPR.COM Jul 15 2020 06:48:00       American Express,    P.O. Box 981535,
                 El Paso, TX 79998-1535
28770698       +EDI: CITICORP.COM Jul 15 2020 06:48:00       Best Buy,   c/o Citi Cards,     P.O. Box 6500,
                 Sioux Falls, SD 57117-6500
28770700        EDI: CAPITALONE.COM Jul 15 2020 06:48:00       Cabela’s,    c/o Capital One,    P.O. Box 30285,
                 Salt Lake City, UT 84130-0285
28770701        EDI: CAPITALONE.COM Jul 15 2020 06:48:00       Capital One,    P.O. Box 30285,
                 Salt Lake City, UT 84130-0285
28770704       +E-mail/PDF: creditonebknotifications@resurgent.com Jul 15 2020 03:27:38         Credit One Bank,
                 P.O. Box 98873,   Las Vegas, NV 89193-8873
28770705        EDI: RMSC.COM Jul 15 2020 06:48:00      Dick’s Sporting Goods,     c/o Synchrony Bank,
                 P.O. Box 965008,   Orlando, FL 32896-5008
28770706        EDI: DISCOVER.COM Jul 15 2020 06:48:00       Discover Financial Services LLC,     P.O. Box 3025,
                 New Albany, OH 43054-3025
28770707        EDI: RMSC.COM Jul 15 2020 06:48:00      Drive Savvy Rewards,     c/o Synchrony Bank,
                 P.O. Box 965061,     Orlando, FL 32896-5081
28770708        EDI: RMSC.COM Jul 15 2020 06:48:00      EBay,    c/o Synchrony Bank,    P.O. Box 965061,
                 Orlando, FL 32896-5081
28770711       +E-mail/Text: bknotice@ercbpo.com Jul 15 2020 03:22:09        ERC/Enhanced Recovery Corp,
                 P.O. Box 57610,   Jacksonville, FL 32241-7610
28770713        E-mail/Text: madelin@abwcompanies.com Jul 15 2020 03:23:32        Forest City Diagnostiv Imaging,
                 7021 W. 153rd Street, Suite 1,    Orland Park, IL 60462-5397
28770715        EDI: WFNNB.COM Jul 15 2020 06:48:00      Gander Mountain,     c/o Comenity BK Dept,
                 P.O. Box 182125,   Columbus, OH 43218-2125
28770716        EDI: PHINGENESIS Jul 15 2020 06:53:00      Genesis Credit Bankcard Services,      P.O. Box 4499,
                 Beaverton, OR 97076-4499
28770720       +EDI: BLUESTEM Jul 15 2020 06:53:00      Gettington Credit/Webbank,     Attn: Bankruptcy Department,
                 6250 Ridgewood Road,    Saint Cloud, MN 56303-0820
28770702        EDI: JPMORGANCHASE Jul 15 2020 06:48:00       Chase Credit Cards,    P. O. Box 15298,
                 Wilmington, DE 19850-5298
28770703        EDI: JPMORGANCHASE Jul 15 2020 06:48:00       Chase Home Finance,    3415 Vision Drive,
                 Columbus, OH 43219-6009
28770721        E-mail/Text: bncnotices@becket-lee.com Jul 15 2020 03:21:11        Kohl’s,    P.O. Box 3043,
                 Milwaukee, WI 53201-3043
28770722        EDI: RMSC.COM Jul 15 2020 06:48:00      Lowe’s,    c/o Synchrony Bank,     P.O. Box 965060,
                 Orlando, FL 32896-5060
28770723        EDI: CAPITALONE.COM Jul 15 2020 06:48:00       Menard’s,    c/o Capital One,    P.O. Box 30285,
                 Salt Lake City, UT 84130-0285
28770724       +E-mail/PDF: MerrickBKNotifications@Resurgent.com Jul 15 2020 03:28:15         Merrick Bank,
                 P.O. Box 9201,   Old Bethpage, NY 11804-9001
28770725       +E-mail/Text: netcreditbnc@enova.com Jul 15 2020 03:23:18        Net Credit,
                 175 W. Jackson Blvd., Suit1000,    Chicago, IL 60604-2863
28770726        EDI: RMSC.COM Jul 15 2020 06:48:00      Network,    c/o Synchrony Bank,     P.O. Box 965061,
                 Orlando, FL 32896-5081
          Case 20-80670            Doc 25       Filed 07/16/20 Entered 07/16/20 23:25:07                         Desc Imaged
                                               Certificate of Notice Page 4 of 4


District/off: 0752-3                  User: admin                        Page 2 of 2                          Date Rcvd: Jul 14, 2020
                                      Form ID: 318                       Total Noticed: 56


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
28770727        EDI: RMSC.COM Jul 15 2020 06:48:00       PayPal,   c/o Synchrony Bank,     P.O. Box 965008,
                 Orlando, FL 32896-5008
28770728        EDI: RMSC.COM Jul 15 2020 06:48:00       PayPal Mastercard,    c/o Synchrony Bank,
                 P.O. Box 965008,    Orlando, FL 32896-5008
28770729        EDI: RMSC.COM Jul 15 2020 06:48:00       Phillips 66,    c/o Synchrony Bank,    P.O. Box 965061,
                 Orlando, FL 32896-5081
28868001       +E-mail/Text: pkasmar@reilly-lawoffices.com Jul 15 2020 03:22:19        Rockford Bell Credit Union,
                 c/o Reilly Law Offices,    6801 Spring Creek Road,     Suite 2D,   Rockford, IL 61114-7420
28770735        EDI: RMSC.COM Jul 15 2020 06:48:00       Sam’s Club,    c/o Synchrony Bank,    P.O. Box 965060,
                 Orlando, FL 32896-5060
28770736        EDI: RMSC.COM Jul 15 2020 06:48:00       Score Rewards,    c/o Synchrony Bank,    P.O. Box 965061,
                 Orlando, FL 32896-5081
28770738        E-mail/Text: egill@swedishamerican.org Jul 15 2020 03:23:44        Swedish American Hospital,
                 P.O. Box 310283,    Des Moines, IA 50331-0283
28775705       +EDI: RMSC.COM Jul 15 2020 06:48:00       Synchrony Bank,    c/o PRA Receivables Management, LLC,
                 PO Box 41021,    Norfolk, VA 23541-1021
28770739        EDI: RMSC.COM Jul 15 2020 06:48:00       Synchrony Home,    P.O. Box 965060,
                 Orlando, FL 32896-5060
28770740        EDI: WTRRNBANK.COM Jul 15 2020 06:48:00       Target Stores,    c/o Target Credit Services,
                 P.O. Box 673,    Minneapolis, MN 55440-0673
28770742        E-mail/Text: tidewaterlegalebn@twcs.com Jul 15 2020 03:21:23        The Home Depot,
                 c/o Tidewater Finance Company,    6520 Indian River Road,     Virginia Beach, VA 23464-3439
28770744       +E-mail/Text: bankruptcydepartment@tsico.com Jul 15 2020 03:23:16        Transworld Systems Inc,
                 500 Virginia Drive, #514,    Fort Washington, PA 19034-2733
28770709        EDI: USBANKARS.COM Jul 15 2020 06:53:00       Elan Financial Service,     777 E Wisconsin Ave,
                 Milwaukee, WI 53202
28770746        EDI: RMSC.COM Jul 15 2020 06:48:00       Wal-Mart,    c/o Synchrony Bank,    P.O. Box 965060,
                 Orlando, FL 32896-5060
                                                                                                TOTAL: 38

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 16, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 14, 2020 at the address(es) listed below:
              Jeffry A. Dahlberg    on behalf of Debtor 1 Peter J. Scandroli ljekberg@balsleylawoffice.com,
               lisah@balsleylawoffice.com;chp13@balsleylawoffice.com;dahlbergjr59004@notify.bestcase.com
              Joseph D Olsen   Jolsenlaw@comcast.net, il46@ecfcbis.com
              Patrick S Layng    USTPRegion11.MD.ECF@usdoj.gov
              William A Reilly, II     on behalf of Creditor   Rockford Bell Credit Union
               ewhitman@reilly-lawoffices.com
                                                                                             TOTAL: 4
